195 F.2d 735
STOKELY-VAN CAMP, Inc.,v.Israel FISHMAN, Jack Fishman, Theodore Fishman and Louis Fishman, Appellants.
No. 10631.
United States Court of Appeals Third Circuit.
Argued April 8, 1952.
Decided April 17, 1952.

Appeal from the United States District Court for the District of New Jersey; Gerald McLaughlin, Judge.
Robert L. Hood, Newark, N. J. (William J. Egan, Newark, N. J., on the brief), for appellants.
Thomas F. Daly, Red Bank, N. J., for appellee.
Before MARIS, GOODRICH and HASTE, Circuit Judges.
PER CURIAM.


1
The sole question in this case is whether the evidence supports the finding of the trial judge that "plaintiff gave credit to the individual defendants and all shipments of merchandise involved in this action were made in reliance on said financial statements and representations and the credit thereby established." Our study of the evidence satisfies us that this finding is adequately supported.


2
The judgment of the district court will be affirmed.